Citation Nr: 1431667	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  10-48 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral sensorineural hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

The Veteran is represented by:  Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to October 1970. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, that denied the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus.

In August 2012, the Veteran and his spouse testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is as likely the result of noise exposure in service as it is the result of some other factor or factors.
 
2.  The Veteran's tinnitus is as likely the result of noise exposure in service as it is the result of some other factor or factors.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2013).
 
2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board is granting in full the benefits sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist is harmless and will not be further discussed.

In order to establish service connection for a claimed disability, the facts, as shown by evidence, must demonstrate that a particular disease or injury resulting in a current disability was incurred during active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Furthermore, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that he currently experiences bilateral hearing loss and tinnitus due to in-service noise exposure associated with explosions and the firing of a bazooka-type weapon.  He reports that he initially observed problems with hearing loss and tinnitus during his active duty, and that these symptoms continued since their onsets.  Throughout the pendency of this appeal, including during the August 2012 Board hearing, the Veteran provided similar statements and testimony.

The evidence of record also includes testimony from the Veteran's spouse who stated that she observed that the Veteran experienced difficulties with his hearing upon returning from active duty, including as early as 1970.

To establish service connection for a disability, symptoms during service, or within a reasonable time thereafter, must be identifiable as manifestations of a chronic disease or permanent effects of an injury.  Further, a present disability must exist and it must be shown that the present disability is the same disease or injury, or the result of disease or injury incurred in or made worse by the appellant's military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 3.303(a).

 A veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Difficulty hearing is the sort of condition that is observable by a lay person.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

The determination of whether a veteran has a ratable hearing loss "disability" is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a disability (for VA purposes) when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent. 38 C.F.R. § 3.385.  When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

The United States Court of Appeals for Veterans Claims (Court) held that the threshold for normal hearing is from 0 to 20 decibels and that higher threshold levels indicate some degree of hearing loss.  Id. at 157.  The Court further held that 38 C.F.R. § 3.385 operates only to establish when a hearing loss can be service connected.  Id. at 159.  It was also found that, regardless of when the criteria of 38 C.F.R. § 3.385 are met, a determination must be made as to whether the hearing loss was incurred in or aggravated by service.

The Veteran's service treatment records did not demonstrate complaints of or treatment for bilateral hearing loss or tinnitus.  According his May 1968 enlistment report of medical history, the Veteran denied then or ever experiencing ear trouble or hearing loss.  During a contemporaneous clinical evaluation, an audiological examination was administered.  This examination revealed the following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
-
0
LEFT
5
5
0
-
0

Consequent to his service discharge, in April 1970, the Veteran underwent a clinical examination.  There was no indication as to whether the Veteran complained of bilateral hearing loss or tinnitus.  Instead of an audiological evaluation, a whispered voice test was administered.  The examination report showed that the Veteran scored 15/15, which is considered normal.  No bilateral hearing loss or tinnitus diagnosis was rendered.

The Veteran's DD 214 demonstrated that his military occupational specialty was Anti-Tank Assault Man, and that he was awarded a Purple Heart and Combat Action Ribbon for his service.

In January 2009, the Veteran underwent a VA audiological examination during which he endorsed a 20-year history of bilateral hearing loss.  The Veteran also stated that his tinnitus had been present since his active duty.  The examiner then acknowledged that the Veteran's military history was positive for noise exposure.  The examiner also indicated that the Veteran's post-service occupational history was positive for noise exposure associated with construction work, specifically regarding noise associated with "heavy equipment."  However, the Veteran also stated that he worked for 20 years as a crane operator that had an electric motor, which meant that the cab was quiet.  The Veteran denied recreational noise exposure.  The examiner administered audiological testing that demonstrated puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
55
65
70
70
LEFT
45
50
60
65
65

Speech recognition testing resulted in scores of 76 percent, bilaterally.  Ultimately, the diagnoses were bilateral sensorineural hearing loss and bilateral and constant tinnitus.  The examiner then opined with regard to etiology:

There were no [service medical records] in the file nor were there any audiometric data from the military or from any civilian source.  [The Veteran] claims that he went to a civilian physician for his ears but no evidence of that was found in the [claims] file.  [The Veteran] has had noise exposure both in the military and in his civilian occupations.  While [the Veteran] obviously was exposed to hazardous noise levels in combat, without any objective data I cannot determine if the hearing loss noted today is due to military noise exposure or civilian noise exposure.  I cannot resolve his issue without resorting to mere speculation.

In June 2010, a supplemental opinion was obtained from the January 2010 VA examiner.  The examiner was provided the Veteran's claims file for contemporaneous review.  After reviewing the relevant evidence of record, the examiner opined as follows:

Review of [the Veteran's] [claims] file revealed an audiogram was done at the time of enlistment where [the Veteran's] hearing was [within normal limits] and a whisper test done at the time of separation in which hearing was reported as 15/15.  It is well known that a whisper voice test is not an adequate evaluation of hearing sensitivity as it provides no information on pure tone sensitivity.  No other audiometric information was found in [the Veteran's] [claims] file to indicate that he sought assistance for his hearing loss or tinnitus in the years after he left the military.  As such, it is less likely than not that this [V]eteran's current hearing loss and his reported tinnitus is [sic] the result of acoustic trauma suffered while serving in the military.  It is possible that his current loss and the claimed tinnitus are due to his long history of noise exposure in his civilian occupation working as a heavy equipment operator in a steel factory.

The record is otherwise negative for evidence associated with treatment for bilateral hearing loss and tinnitus beyond the Veteran's assertions and his and his spouse's testimony during the August 2012 Board hearing.  

In sum, the evidence of record clearly demonstrated that the Veteran sustained an in-service injury, specifically, exposure to noise associated with explosions and firing weapons in a combat situation.  Further, the evidence of record included a current diagnosis of both bilateral hearing loss and tinnitus.  Consequently, the Board finds that these two aspects of service connection have been established.  As such, the salient issue is whether the Veteran's current bilateral hearing loss and tinnitus are etiological related to his in-service noise exposure.

With respect to the January 2010 VA examination, the examiner did not render an opinion.  The examiner acknowledged that the Veteran was exposed to in-service and post-service noise, and suggested that the Veteran's current hearing loss and tinnitus could be related to either.  Based on this finding, that examiner stated that, in order to provide an opinion as to which the Veteran's bilateral hearing loss and tinnitus was related, it would require mere speculation.  Consequently, the Board finds that the January 2010 VA examination has no probative value as to the etiology of the Veteran's bilateral hearing loss and tinnitus, beyond the conclusion that the Veteran's they could be related to in-service or post-service noise exposure.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding that the articulated reasoning enables the Board to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion).

With respect to the June 2010 addendum, the VA examiner reviewed the Veteran's service treatment records, after which he provided a negative etiological opinion.  This opinion was based, in part, on the finding that it was "possible" that the Veteran's bilateral hearing loss and tinnitus are due to his "long history" of working in a steel factory operating heavy equipment.  The examiner made no reference to the Veteran's report that the cab of the crane he operated during his civilian employment was quiet given that the crane's motor was electric.  Further, the Veteran reported a short history of construction work using heavy equipment, while he reported working for 20 years as a crane operator in a quiet cab.  The Board found no evidence of record that contradicted the Veteran's report that the cab of his crane was quiet.  As such, the Board finds that the examiner based the June 2010 addendum on an incorrect and incomplete factual predicate.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that medical opinions based on incomplete or inaccurate factual premise are not probative); see also Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship).  Further, the examiner based the June 2010 opinion on the fact that the evidence of record did not include documentation that the Veteran sought treatment for bilateral hearing loss and tinnitus "in the years" following his active duty.  However, the Veteran reported that the onset of his bilateral hearing loss and tinnitus was during his active duty.  Moreover, the Veteran reported that he sought treatment from a private medical care provider.  Neither of the Veteran's statements was discussed in the June 2010 opinion.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury but relied on the service treatment records to provide a negative opinion).  As such, the Board finds that the June 2010 addendum opinion is of limited to no probative value.

The Board acknowledges that the service treatment records do not reflect any findings or histories of hearing loss and that the separation examination reflects normal hearing.  However, the finding that the Veteran's hearing was normal on upon service separation was predicated on whispered voice testing, and not an audiometric evaluation.  As confirmed by the January 2010 VA examiner, whispered voice tests can be inaccurate and insensitive to the types of hearing loss most commonly associated with noise exposure.  See VA Training Letter 10-02; see also Smith v. Derwinski, 2 Vet. App. 137, 138, 140 (1992) (audiometric evaluation is a more precise indicator of hearing problems than whisper voice testing.).  The Board finds the normal whisper voice test is not particularly probative evidence of normal hearing acuity at the Veteran's separation.

As discussed above, the Board has already determined that the Veteran experienced an in-service injury associated with his exposure to acoustic trauma and that he currently experiences bilateral sensorineural hearing loss.  The evidence of record also demonstrated that the Veteran was exposed to noise associated with his post-service occupation in construction before becoming a crane operator.  Since no other explanation other than acoustic trauma has been specifically advanced to account for the Veteran's current hearing deficits, the doctrine of reasonable doubt provides a proper basis for granting service connection for bilateral hearing loss.  As such, the Board finds that evidence for and against the Veteran's claim is at least in relative equipoise on the question of whether the currently diagnosed bilateral hearing loss is related to acoustic trauma in service or after service.

Therefore, the Board concludes that evidence for and against the Veteran's claim for service connection for bilateral hearing is at least in approximate balance.  The Board will resolve any doubt in the Veteran's favor and finds that the Veteran's bilateral hearing loss is as likely the result of his in-service noise exposure to acoustic trauma as it is the result of some other factor or factors, namely post-service occupational noise exposure.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Thus, service connection for bilateral hearing loss is warranted.

Turning to the claim of entitlement to service connection for tinnitus, the Veteran has stated that he had first noticed the ringing in his ears during his active duty, and he has further stated that the tinnitus has continued to the present time.  The Board finds the Veteran's statements in this case to be credible. 

In addition, the Veteran has herein been granted service connected for his bilateral hearing loss based on acoustic trauma in service.  The Board notes that "an associated hearing loss is usually present" with tinnitus.  THE MERCK MANUAL, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  Tinnitus may occur as a symptom of nearly all ear disorders including sensorineural or noise-induced hearing loss.  Id.  "High frequency tinnitus usually accompanies [noise-induced] hearing loss."  THE MERCK MANUAL, Sec. 7, Ch. 85, Inner Ear.

A veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Ringing in the ears is the sort of condition that is observable by a lay person.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

The unfavorable evidence of record includes the observation that the Veteran's service treatment records were negative for complaints of or treatment for tinnitus.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that contemporaneous evidence has greater probative value than history as reported by a veteran).  Beyond the Veteran's assertions, the post-service evidence of record did not demonstrate that he complained of or was treated for tinnitus until he filed the above-captioned service connection claim in December 2009.  Additionally, the January 2010 VA examiner's report, with June 2010 addendum, was negative to the Veteran's claim.  However, the Board has already determined that both the January 2010 examination and June 2010 addendum are of limited to no probative value.

The positive evidence of record consists of the fact that the Veteran's service treatment records showed that he did not have tinnitus prior to his active duty.  Also, the evidence shows that the Veteran currently experiences service-connected bilateral sensorineural hearing loss, as well tinnitus, and that he served on active duty as an Anti-Tank Assault Man.  For his service, the Veteran was awarded the Purple Heart and Combat Action Ribbon.  Based on this, the Board has already determined that the Veteran was exposed to in-service acoustic trauma associated with explosions and the firing of weapons.  Moreover, the Veteran is competent to assert the occurrence of in-service injury.  See, e.g., Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Further, there was no specific evidence that contradicted the Veteran's assertion that he experienced tinnitus since his active duty, and his spouse testified that she observed that he experienced difficulty with his hearing immediately after his active duty.

The evidence for and against the claim for service connection for tinnitus is at least in approximate balance.  The Board finds that the Veteran's tinnitus is as likely the result of his noise exposure during his active duty, or it is as likely a symptom of his service-connected noise-induced hearing loss, as it is the result of some other factor or factors, namely post-service noise exposure.  Accordingly, service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


